928 F.2d 1133
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.George O. KELLEM, Jr., Defendant-Appellee.
Nos. 90-5819, 90-5820.
United States Court of Appeals, Sixth Circuit.
March 26, 1991.

E.D.Tenn., 89-00081, 90-00034, Hull, C.J.
E.D.Tenn.
APPEAL DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The defendant appeals sentences imposed after he pleaded guilty to charges of conspiracy to distribute cocaine, possession of cocaine with intent to distribute it, and dealing in counterfeit obligations.  The government now moves to dismiss the appeals for lack of jurisdiction.  The defendant has not responded.


2
Congress designed 18 U.S.C. Sec. 3742 to provide for limited appellate review of sentences in the federal criminal justice system.  S.Rep. No. 225, 98th Cong., 2d Sess. 150, reprinted in 1984 U.S.Code Cong. & Admin, News 3182, 3332.  This court has previously held that a district court's discretionary refusal to depart downward from the guidelines is not appealable.    United States v. Draper, 888 F.2d 1100, 1105 (6th Cir.1989).


3
In the present case, the district court made a downward departure from the applicable guideline range.  Section 3742 does not provide for appeal from a sentence that falls below the range prescribed by the guidelines.    See United States v. Wright, 895 F.2d 718, 722 (11th Cir.1990) (per curiam).  A defendant's claim that a downward departure was insufficient is not appealable.    See United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990).  Upon review and consideration of the documents before the court, the court concludes that there is no cognizable issue for appeal in this case.


4
It is therefore ORDERED that the government's motion to dismiss the appeals in Cases Nos. 90-5819 and 90-5820 is granted.